Citation Nr: 1715172	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-06 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable evaluation prior to March 12, 2014 and in excess of 10 percent therefrom for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2016, the Board remanded the appeal for additional evidentiary development.

Although additional VA treatment records were associated with the claim file following the most recent Supplemental Statement of the Case (SSOC), these records do not involve complaints of or treatment for skin disorder.  Therefore, the Board finds that these records are not pertinent to the issue on appeal and remand to the RO for issuance of another SSOC is not required.  38 C.F.R. §§ 19.31, 20.1304(c).

The Board also notes that there is currently a stay on the adjudication of appeals affected by a recent decision issued by the United States Court of Appeals for Veterans Claims in Johnson v. McDonald, 27 Vet. App. 497 (2016), which involves the use of a topical corticosteroid for a service-connected skin disability.  However, here, the record shows that the Veteran has not used a topical corticosteroid as treatment for his skin disability at any time during the appeal period, as discussed in detail below.  Therefore, this appeal is not affected by the Johnson stay.


FINDINGS OF FACT

1.  Prior to March 12, 2014, PFB covers less than 5 percent of the entire body and less than 5 percent of exposed areas affected; also PFB has not been treated with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs during this appeal.

2.  From March 12, 2014, PFB covers less than 20 percent of the entire body and less than 20 percent of exposed areas are affected; also PFB has not been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs during this appeal.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for PFB prior to March 12, 2014 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7899-7806 (2016).

2.  The criteria for an evaluation in excess of 10 percent for PFB from March 12, 2014 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7899-7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained all relevant records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination reports described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

It is noted that the Veteran's claim was remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Evaluations

The Veteran seeks a compensable evaluation prior to March 12, 2014 and a rating in excess of 10 percent thereafter for pseudofolliculitis barbae.  He reported symptoms on the face, neck, and chin that include bumps and hyperpigmentation ("dark skin").  See Correspondence (October 2016); Notice of Disagreement (December 2011); and VA Form 21-4138 (September 2010).  The Veteran argues that an increased evaluation is warranted because the condition hurts, itches, and bleeds-and he cannot use a razor but must use clippers, which means he cannot get a close shave.  He noted that, if he does use a razor, he "will break out with bumps and bleed very bad."  See VA Form 21-4138 (July 2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Veteran's service-connected PFB is rated under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  Hyphenated codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 7806 provides a noncompensable evaluation where the skin disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy was required during the previous 12 month period; a 10 percent evaluation where the skin condition covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 month period; a 30 percent evaluation where the skin condition covers 20 to 40 forty percent of the entire body or 20 to 40 percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period; and a 60 percent evaluation where the skin condition covers more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the previous 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for increase.  Neither the lay nor the medical evidence show that the Veteran's symptoms more nearly approximate the criteria for a compensable disability evaluation for PFB prior to March 12, 2014 or an evaluation in excess of 10 percent for PFB from March 12, 2014.  38 C.F.R. § 4.7.
Report of VA skin examination dated in October 2010 reflects complaints of small bumps associated with razor shaving and use of beard clippers that did not provide him as close a shave as he would like.  By history, he had used a cream daily-the name he could not recall-and saw a dermatologist.  Objectively, the Veteran was clean shaven with a small mustache and goatee.  Skin was smooth and without scarring over the face but there were multiple single papules eruptions on the anterior neck measuring less than 0.075 centimeters each.  There was no disfigurement, crusting, or inflammation.  Hyperpigmentation was shown of the affected area with papules.  Skin texture was normal.  The Veteran denied pain on examination.  The skin condition covered an area involving less than 1 percent of the exposed body surface and less than 1 percent of the total body area.

Report of VA skin examination dated in March 2014 reflects a diagnosis of PFB, which was initially diagnosed in 1993.  The Veteran reported that, in the past, he had used oral and topical medication, but he only used over-the-counter products in the last 12 months.  He noted that he used clippers rather than a razor, but he would still developed painful bumps.  Objectively, there were hyperpigmented papules, but no scarring of the face/neck.  There were no systemic manifestations.  The skin condition was not treated with oral or topical medication in the past 12 months.  The Veteran had no debilitating episodes in the past 12 months.  The skin condition covered an area involving 16 percent of the exposed body surface and 2 percent of the total body area.  The examiner stated that the skin condition does not impact the Veteran's ability to work.  Photographs were associated with the examination report.

Report of VA skin examination dated in August 2016 reflects that the Veteran complained of shaving bumps on the face.  He reported that he continues to shave with clippers monthly.  The examiner noted that the Veteran's history had not changed.  The Veteran's skin condition caused no scarring or disfigurement.  There were no systemic manifestations due to PFB.  The skin condition was not treated with oral or topical medication in the past 12 months.  The Veteran had no debilitating episodes in the past 12 months.  Physical exam showed 4 papules on the anterior neck and no scarring.  The skin condition covered an area less than 1 percent of the exposed body surface and less than 1 percent of the total body area.  The examiner stated that the skin condition does not impact the Veteran's ability to work.

The lay and medical evidence are probative.  This evidence shows that, prior to March 12, 2014, PFB covers less than 5 percent of the entire body and less than 5 percent of exposed areas affected.  Also, this evidence shows that, from March 12, 2014, PFB covers less than 20 percent of the entire body and less than 20 percent of exposed areas are affected.  The evidence reflects that the Veteran's skin condition has not been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs at any time during the appeal period.

VA treatment records dated during the appeal period do not include complaints or findings that more nearly reflect the schedular criteria for a higher evaluation either prior to March 12, 2014 or therefrom.  As such, this evidence has diminished probative value.  Likewise, private dermatology records dated 2004 and 2005 have no probative value as they do not show treatment during the appeal period or shortly before the appeal period.

The Board has carefully considered (1) the Veteran's report that he used Locoid Lipocream over an extended period of time and that it was a corticosteroid (See VA Form 9 dated in March 2013, and (2) a November 2009 private dermatology note indicated that the Veteran was provided with a prescription for Locoid Lipocream for use as needed for inflammation.  See Medical Treatment Record - Non-Government Facility (November 2009).  However, the record shows no indication that the Veteran was treated with this medications or any corticosteroid during the appeal period of the claim, which commenced August 2010.  The Board observes that the October 2010 VA skin exam suggests that, while the Veteran used an unknown cream in the past, it had been some time since he used any medication for treatment of PFB.  Notably, at this exam, the Veteran recalled that he had been prescribed "very expensive medication" by a dermatologist in the "past," but he could not recall the name of the medication, the dose or type of medication, or how long he used this medication.  Also, the Board observes that VA skin exams in 2014 and 2016 reflect no use of corticosteroids for treatment of PFB and VA treatment records for the appeal period do not reflect any corticosteroid medication in the medications listed.  Therefore, to the extent that the Veteran asserts that he treated his skin condition with a corticosteroid during the appeal period, the Board finds that this assertion is not credible in view of the medical record, to include his statements made during his evaluations.  As such, the Board finds that use of a corticosteroid during the appeal period is not shown-and, therefore, entitlement to a higher evaluation may not be established on this basis.

The Board has considered whether a higher evaluation is available under any other potentially applicable schedular provision.  However, neither the Veteran's complaints nor medical findings more nearly reflect the criteria for a compensable evaluation prior to March 12, 2014 or in excess of 10 percent therefrom as the objective medical findings are negative for painful bumps, scarring, or disfigurement.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

The Board accepts that the Veteran is competent to report his symptoms.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation either before or from March 12, 2014, as explained and discussed above.

Accordingly, the claim is denied.  The Board finds that there is no basis to further stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant different ratings from those assigned here.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.).  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; Gilbert, supra.

Lastly, the Board finds that referral for extraschedular consideration is not warranted.  Referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's skin disorder are fully contemplated by the applicable rating criteria.  The schedular criteria for disorders of the skin consider the amount (percentage) of skin affected, to include the exposed area, along with treatment regimes, pain, scarring, and disfigurement.  Referral for consideration of an extraschedular rating is therefore not warranted in this case.  38 C.F.R. § 3.321(b)(1).

Also, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no suggestion or contention that the Veteran's service-connected PFB, cumulatively or collectively with the Veteran's other service-connected disabilities causes marked interference with employment or required frequent hospitalizations.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Lastly, the record does not show, nor does the Veteran contend, that he is unemployable due to his service-connected skin disability.  The Veteran reported employment in the electrical area at Columbus Air Force Base from 2003 to present during his 2015 VA mental disorder examination.  See C&P (March 2015).  Consequently, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. Ap. 447 (2009).


ORDER

A compensable disability evaluation for PFB prior to March 12, 2014 is denied.

An evaluation in excess of 10 percent for PFB from March 12, 2014 is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


